FRANK, Chief Judge.
Gallon was convicted of felony petit theft even though that crime was not charged in the information. As Gallon contends and as the state has conceded, the state should have included the necessary elements of felony petit theft in the charging document in order to obtain a valid conviction for that crime. Young v. State, 641 So.2d 401 (Fla.1994).
Because the defendant has already served a greater sentence than he could have been given for misdemeanor petit theft, we accordingly order that his conviction for felony petit theft be reversed and that he be immediately released from incarceration.
THREADGILL and PARKER, JJ., concur.